NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FRED HUTCHINSON CANCER RESEARCH
CENTER, ARGUS GENETICS, LLC,
AND MARS, INC., "
Plaintiffs-Appellees,
V.
BIOPET VET LAB, INC. AND RADIO SYSTEMS
CORPORATION (DlBlA PETSAFE),
Defendants-Appellants,
2011-1249
Appea1 from the United StateS DiStrict Court for the
Eastern DiStrict of Virginia in 2:1O-CV-616,
Judge Raymond A. Jackson.
ON MOTION
Before BRYsoN, Circuit Judge.
0 R D E R
BioPet Vet Lab, Inc. et a1. (BioPet) submit a motion for
a stay, pending appea1, of the preliminary injunction
entered by the United States District Court for the Eastern
District of Virginia.

FRED HUTCHINSON CANCER V. BIOPET VET 2
Upon consideration thereof
IT ls 0RDERED THAT:
BioPet is directed to submit a fully briefed motion for
a stay, pending appeal, of the preliminary injunction
within 7 days from the date of issuance of the trial c0urt’s
preliminary injunction opinion. The preliminary injunc-
tion is temporarily stayed pending this court’s considera-
tion of BioPet’s fully briefed motion and Fred Hutchinson
Cancer Research Center et al.’s response. .
FOR THE COURT
 1 5  /s/ J an Horbaly
Date J an Horbaly
Clerk `
cc: Christopher A. Abel, Esq.
G N. St `ll , E . FILED
regOry 1 man sq u.s. conn oF APPEALsF0l
819 ms FEoEnALn1Rcun
HAR,15 2011
1AunonsAnr
cum